DETAILED ACTION
This action is in response to the remarks filed 04/21/2021 in which claims 1, 11-12, 16 and 20 have been amended and claims 1-20 are pending and ready for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 04/21/2021 have been fully considered but they are directed in their entirety to the new limitations of the amended claims which are fully addressed by the below updated rejections. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Flexible Poly(amic acid) Conducting Polymers: Effect of Chemical Composition on Structural, Electrochemical, and Mechanical Properties, Nian Du, Cheuk Wong, Michael Feurstein, Omowunmi A. Sadik, Christopher Umbach, and Bahgat Sammakia, Langmuir 2010 26 (17), 14194-14202, DOI: 10.1021/la101314j (hereinafter “Du”, as further evidenced by the attached Supporting Information published with Du, hereinafter “DuSI”) in view of US PGPub 2006/0249447 to Gary Yeager (hereinafter “Yeager”) and US 2008/0083670 A1 (hereinafter “Ohara”).
Regarding claims 1, 5-9, 11, 14, 16-19 Du discloses a first layer of polyamic acid film, which is prepared from polyamic acid, gold and silane (“PSG”, see Abstract. Sec. 3.1), such that the resulting membrane comprises gold nanoparticles crosslinked to the polyamic acid ((claim 7-9, 14, and 17-18) i.e. a second component) as well as silicone (claim 14 and 19) crosslinked to the polyamic acid (Sec. 3.1 “Following the addition of the gold salt, the amide group in PAA is oxidized by AuCl3 to form the gold nanoparticles" and “cross-linking the nanoparticle-containing PAA with TMOS and TMOSPA into a silane copolymer”; where a silane co-poly is st layer’s 1st sub layer and) have a first pore size of 15-25 nm and pores below the surface inside the films ((claim 6 and 12) 1st layer’s 2nd Sublayer) up to 500 nm (Sec. 3.5 Surface Morphology). And wherein the film may be used as a filter (4. Conclusions). 
With regard to the first layer (comprising PAA) having a first sublayer and a second sublayer, this is seen to be inherent to the method by which the polyamic acid membrane was formed in Du, i.e. via phase inversion via immersion in water (DuSI Sec. Fabrication of PSG Films). Where the instant specification attributes the claimed two sublayer structure to the method which is substantially the same as disclosed by Du (Instant Specification [00116], [00126]-[00128], [0145]). Thus it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane disclosed by Du inherently has the same properties as the membrane recited in claim 1, 11-12 and 16 Specifically, it is asserted that the first layer (comprising PAA) will have a first sublayer and a second sublayer, wherein the second sublayer is thinner than the second sublayer. See MPEP 2112.01. Note: As the first and second sublayers have not been limited structurally in anyway, they may also simply be seen to be arbitrary subsections within the polyamic acid membrane layer, regardless of how it is created.
Du does not disclose that the poly(amic) acid comprises linked flavonoids or a filter substrate on which the first layer is disposed.
However, with regard to a substrate, Du discloses the PSG may be coated onto a PET substrate to form the film (3.2, 1st col. Page 14196 “These images showed that PAA, PG and PSG cab be firmly coated onto the PET substrate.]”), but does not specifically disclose the Yeager who teaches a composite membrane which comprises a polymer separation layer supported by a porous support (Yeager [0012]-[0015]), wherein the polymer layer may be polyimide (i.e. imidized polyamic acid) (Yeager [0019]-[0020]).
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter film (i.e. membrane) of Du by including a support as disclosed by Yeager because composite membranes comprising a polymer barrier and a support are a well-known separation system known in the art (Yeager [0015]) and because it will provide mechanical strength for the membrane to withstand forces incurred during use such as fluid pressure.
With regard to linked flavonoids, Ohara discloses a composite semipermeable membrane which has incorporated in it catechins [0064], i.e. flavonoids, to provide antibacterial and antifungal action to protect the membrane from degradation [0015], [0017].
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter film (i.e. membrane) of Du in view of Yeager by including flavonoids as antioxidant agents, i.e. catechin or quercetin in any or all layers of the  membrane as disclosed by Ohara in order to provide antibacterial and antifungal action to protect the membrane from degradation [0015], [0017]. 
Note: “linked” is interpreted to have its ordinary meaning i.e. “made, formed, or suggested to have a connection with or between” and thus the flavonoids will be broadly linked to the polyamic acid layer.

Note: Regarding claim 11 – the composite membrane as cited is considered a filtration apparatus, with the substrate being the “filter media” as claimed and the PSG layer being the membrane as claimed which has two pore sizes, one at the surface and one in the bulk, and is thus anisotropic.
With regard to claim 2 Du in view of Yeager and Ohara discloses the filter and membrane of claim 1, Yeager further discloses the support has a porous structure (i.e. the second porous structure as claimed as well as the second porous structure of the composite membrane of Yeager, with the pores of the polymer layer being the first) with pore sizes ranging from 50-5000 angstroms (i.e. 5-500 nm) and “should be sufficiently large so the permeate solvent can pass through the support without reducing the flux of the composite” (Yeager [0016]-[0017]). It would thus have been obvious to use pores larger than the first/barrier layer as smaller pores would be expected to lead to an increase in resistance and reduction of flux. Further the size of the support pores is a result effective variable. See MPEP § 2144.05 (B).  Case law holds that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate support pore size, including those within the scope of the present claims, so as to produce desired membrane performance.
With regard to claim 3 Du in view of Yeager and Ohara discloses the filter of claim 1, wherein the substrate is a porous polymer and as such may be used inherently as a filter and is thus considered "filter media".
claim 10 Du in view of Yeager and Ohara discloses the filter and apparatus of claim 1, wherein the first layer (PSG) is conductive (Du Sec. 3.6) and is thus considered a coating layer configured to conduct an electrical stimulus.
With regard to claims 12 and 20 Du in view of Yeager and Ohara discloses the filter and membrane of claim 1 and 16, first sublayer has pores have with a first pore size and the second sublayer has pores have with a second pore size that is greater than the first pore size, this is seen to be inherent to the method by which the polyamic acid membrane was formed in Du, i.e. via phase inversion via immersion in water (DuSI Sec. Fabrication of PSG Films). Where the instant specification attributes the claimed two sublayer structure to the method which is substantially the same as disclosed by Du (Instant Specification [00116], [00126]-[00128], [0145]). Thus it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane disclosed by Du inherently has the same properties as the membrane recited in claim 1, 11-12 and 16  Specifically, it is asserted that first sublayer has pores have with a first pore size and the second sublayer has pores have with a second pore size that is greater than the first pore size. See MPEP 2112.01. 
With regard to claim 13 Du in view of Yeager and Ohara discloses the apparatus of claim 11, wherein the pore size of the 1st layers 1st sublayer (i.e. the first pore size as claimed) is 15-25 nm, (see rejection of claims 1 and 11 above and Du Sec. 3.5 first paragraph).  However the pore size of the 1st layers 2nd sublayer (i.e. the second pore size as claimed) is disclosed only to be “reaching 500 nm” (Du Sec. 3.5 first paragraph), which is to say the average or range of the 2nd sublayers’ pore size is not disclosed. However, it is well known in the art to control pore size of all layers of a membrane in order to effect such properties as particle retention and selectivity, membrane mechanical properties and fluid resistance and flux. Thus the 1st layers 2nd sublayer In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate second pore size, including those within the scope of the present claims, so as to produce desired membrane performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is 571-272-8885 and whose direct fax number is 571-273-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773